WOODSON, J.
(dissenting). — County courts are created by Section 36 of Article 6 of the Constitution and are declared to be courts of record.
That section reads: “In each county there shall be a County Court which shall be a court of record, and shall have jurisdiction to transact all county and such other business as may be prescribed by law.” ’
From this section it is seen that the County Court of Chariton County is a court of record, and has jurisdiction to transact not only the county business, but also such other business as may be prescribed by law; and it is conceded that the Legislature has conferred upon that court original, general and exclusive jurisdiction over local option elections.
*134Prom this, it must follow, it seems to me, as a self-evident truth, as' held by all ,of the authorities, since the, adoption of the Constitution of 1875, that the judgments of a county court, when acting within the scope of its general authority, are entitled to the same weight and verity as are those of a circuit court, and cannot be attacked and impeached in a collateral proceeding. [McKenzie v. Donnell, 151 Mo. 431; State ex rel. v. Wilson, 216 Mo. 215.] The same is true of probate courts. [Johnson v. Beazley, 65 Mo. 250; State ex rel. v. King, 76 Mo. 510; Henry v. McKerlie, 78 Mo. 416, l. c. 429, 430; State v. Daniels, 66 Mo. l. c. 205; McKenzie v. Donnell, 151 Mo. l. c. 450; In re Estate of Jarboe v. Jarboe, 227 Mo. 59, l. c. 99; Desloge v. Tucker, 196 Mo. 589, l. c. 601; Ancell v. Bridge Co., 223 Mo. 209, l. c. 227; Cox v. Boyce, 152 Mo. 577, l. c. 584; Rogers v. Johnson, 125 Mo. 202, l. c. 213.]
The foregoing legal propositions being uncontrovertible, if applied to the facts of this case it seems to me that there is no escape from the conclusion that the majority opinion holding that the election held on June 7, 1913, is void, is clearly erroneous.
Concede, which we niust, for the records show that a previous local option election had been held in that county on March 18, 1912, which was within four years previous to the one mentioned and held on June 7, 1913, the same being within the period prohibited by statute, that is, the statute expressly prohibits a local option election from being held within a period of four years after a previous one has been held in the same county, then how stands the case? According to the plain letter of the statute mentioned, the election held on June 7, 1913, was invalid, and is of no force or effect, if the election held on March 18, 1912, was valid; that cannot be questioned. But upon that showing the real question is, which one of the two elections mentioned is valid? Here are two judgments of the county court, one adjudging that a local option election had been held in Chariton County on March 18, 1912, and the other that a similar election had been held therein on June 7,1913. As previously stated, under the statute mentioned, both of those things cannot bo *135legally true, so we must look at the whole record and see which is legally correct.
The majority opinion, after viewing the record, holds that the second election is void because the first judgment discloses a similar election had been held within the prohibited period and that it must therefore be void, because the county court had no jurisdiction to order the second election to be held.
In my opinion, that argument is more plausible than sound, for the reason that the apparent conflict between the two judgments may be fully and rationally explained upon legal grounds, provided the last election should be held valid, but not the first. I say this for the reason that if it was legally possible for the first election to have been null and void for any reason and was in fact void-then unquestionably the second election would not have been prohibited by said statute for the obvious reason that the statute refers to a valid and not a void election. Let me illustrate the idea I have in mind. Suppose the county court had ordered the first election held without a petition having been signed or filed asking for the same, as required by statute, and that it had been ordered and held and the court had declared the election carried, and suppose further that shortly thereafter the validity of the record and judgment of the county court declaring the election carried and that local option was in force in that county, had been properly brought to this court by writ of certiorari, and that this court had found the election void for lack of the petition, and had held that said court had no jurisdiction on that account to order the election, and for that reason had quashed the record of the same; could it then be seriously contended that the county court would not have had jurisdiction to order the second election? Certainly not, for the reason that said pretended election of March 18, 1912, would have been absolutely null and void; in fact, no election at all, an empty form, and would therefore have constituted no bar to holding a second election within the said four years.
Not only the foregoing might be true, but the first election might have been void for numerous other reasons *136not here necessary to state, which likewise would not have constituted a bar to the second election.
This proceeds upon the theory that' where the law requires a court, even one of limited and inferior jurisdiction, not proceeding according to the common law, but according to a constitutional provision or statutory enactment, to find the existence or non-existence of jurisdictional facts, as the case may be, the law will presume from the mere fact that the court assumed jurisdiction of the cause, that it found the existence or non-existence of the facts conferring jurisdiction over the cause. [State ex rel. v. Wilson, supra.]
That presumption is abiding and conclusive until the jurisdictional facts are fully and completely disproven.
If that was not true,'' then the solemn judgment of a circuit court rendered upon a promissory note, after a previous judgment thereon had for good cause been set aside, could be impeached and nullified by simply introducing in evidence the previous judgment, which as a matter of fact had been set aside.
The law in that ease, as in the one at bar, presumes that the former judgment had been set aside or nullified and for naught held, before the second judgment was rendered.
In other words, in the absence of any showing to the contrary,, the law presumes the county court, which had original and exclusive jurisdiction of local option elections, investigated the, jurisdictional facts and found the first election void, and correctly ordered the second election to be held because the former was no bar to the latter. But it may be argued that the county court has no authority to pass upon the validity of a local option election. In a strict legal sense that may be true, but where from the face of the record it clearly appears that the county court acquired no jurisdiction of the particular cause and for that reason, and perhaps for any other so appearing, the judgment was absolutely void, then upon the most fundamental principles of law that judgment may be *137completely ignored or attacked in a collateral proceeding.
For the reasons stated I dissent from the majority opinion.